Exhibit PUBLIC SERVICE COMPANY OF NEW MEXICO Ratio of Earnings to Fixed Charges (In thousands, except ratio) Year Ended December 31, 2008 2007 2006 2005 2004 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt (including interest capitalized) $58,003 $42,272 $42,487 $40,462 $37,553 Amortization of debt premium, discount and expenses 4,345 4,618 2,871 2,856 3,036 Other interest (including interest capitalized) 14,424 15,773 6,892 3,980 3,125 Estimated interest factor of lease rental charges 15,720 16,630 16,448 16,954 16,406 Total Fixed Charges $92,492 $79,293 $68,698 $64,252 $60,120 Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes and non-controlling interest $(69,324) * $34,611 $89,657 $51,034 $114,690 Fixed charges as above 92,492 79,293 68,698 64,252 60,120 Non-controlling interest in earnings of Valencia (7,179) Interest capitalized (6,815) (9,712) (4,882) (3,113) (2,158) Earnings Available for Fixed Charges $9,174 ** $104,192 $153,473 $112,173 $172,652 Ratio of Earnings to Fixed Charges 0.10 1.31 2.23 1.75 2.87 * The presentation of non-controlling interest in earnings of Valencia was changed effective January 1, 2009 in accordance with SFAS 160.The 2008 presentation has been changed to reflect the retrospective adoption of SFAS 160.There is no impact on periods prior to 2008. ** The shortfall in the earnings available for fixed charges to achieve a ratio of earnings to fixed charges of 1.00 amounted to $83.3 million for the year ended December 31, 2008.
